DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s indication of Domestic Benefit/National Stage information based on application number 62/812255 filed 03/01/2019 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2020/0167436 A1, hereinafter referred to as Xiao), and further in view of Alvarez et al. (US 2019/0050520 A1, hereinafter referred to as Alvarez).
Regarding claim 1, Xiao teaches a method for modeling robot structure and behavior ([0010], a method to receive model data to simulate a vehicle (i.e. robot) within a simulated 3D environment to observe its behavior), comprising:
generating, by a virtualization system, a plurality of robot templates, each robot template comprising a robot base type, a set of robot attachments, and a set of robot sensors ([0022], the invention includes client simulation environment and a simulation server (i.e. a virtualization system); [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; [0024], the user can select a baseline vehicle model; here, the baseline vehicle model would include user interfaces, such as steering wheel, acceleration and braking pedals (since all cars have these) and thus are vehicle features, or robot attachments; [0047], the experiment server provides virtual sensor data output such as brake response, proximity to objects, speed; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors));
receiving, by the virtualization system, a selection of a robot template from a user of the virtualization system (Fig. 6, receive model data from user to simulate a vehicle; simulate the vehicle in the 3D environment (i.e. by the virtualization system); [0023], users can build the vehicle model (i.e. robot template) and select the structure model for simulation; [0024], the user can select a baseline vehicle model (i.e. robot template));
receiving, by the virtualization system, a set of customization parameters from the user ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model, to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs);
simulating, by the virtualization system, a robot within a virtual environment based on the selected robot template, the robot customized based on the set of customization parameters ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs; [0039], the 3D map data is rendered by the simulation server based on user selection; Fig. 6, the vehicle (i.e. robot) is simulated in the 3D environment);
receiving, by the virtualization system, a set of updated customization parameters from the user ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs); and 
modifying, by the virtualization system, the simulation in real-time ([0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
However, Xiao does not explicitly teach receiving a set of updated customization parameters during the robot simulation; and modifying the simulated robot during the robot simulation based on the set of updated customization parameters. However, Xiao does teach direct user input to the ([0027], if the user moves the vehicle himself/herself, the system will calculate the location of the vehicle at the next time step according to user’s input; [0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
Alvarez teaches receiving a set of updated customization parameters during the robot simulation ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can update customization parameters during simulation operation); and
modifying the simulated robot during the robot simulation based on the set of updated customization parameters ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can modify the simulated vehicle (i.e. robot) during simulation operation based on the updated user input such as changing vehicle speed and direction of travel). 
Xiao and Alvarez are analogous art to the claimed invention since they are from the similar field of robot and vehicle simulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xiao with the updated customization parameters during simulation of Alvarez to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization parameters.
The motivation for modification would have been to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization 

Regarding claim 2, Xiao-Alvarez further teach: The method of claim 1, wherein the robot base type comprises one of: a 2-wheel base, a 4-wheel base, a roller base, a tread base, a tract base, a bipedal base, a drone, and a boat (Xiao, [0024], the user can select a baseline vehicle model (i.e. a vehicle with a 4-wheel base); [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); Alvarez, [0021], the techniques described herein discuss a vehicle, or other example vehicles such as trucks, motorcycles, buses, boats, planes, unmanned aerial vehicles, helicopters, ships, or trains). The motivation for modification would have been to create a robot/vehicle simulation with various base types in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 3, Xiao-Alvarez further teach: The method of claim 1, wherein the set of robot attachments comprise one or more of: one or more arms, one or more buckets, one or more cabs, one or more UI controls, one or more effectors, one or more scoops, one or more doors, one or more propellers, and one or more storage compartments (Xiao, [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; [0024], the user can select a baseline vehicle model; here, the baseline vehicle model would include user interfaces, such as steering wheel, acceleration and braking pedals (since all cars have these) and thus are vehicle features, or robot attachments); Alvarez, [0031], the user can control the simulated vehicle with a steering wheel and pedals). The motivation for modification is to teach the vehicle of Xiao can have the steering wheel and pedals of Alvarez which provide user interface controls within the simulated vehicle/robot.

Regarding claim 5, Xiao-Alvarez further teach: The method of claim 1, wherein the set of robot sensors comprise one or more of: LIDAR sensors, radar sensors, cameras or camera arrays, GPS receivers, IMUs, gyroscopes, accelerometers, communication transceivers, depth sensors, motion detectors, temperature sensors, pressure sensors, weight sensors, and microphones (Xiao, [0047], the experiment server provides virtual sensor data output such as brake response, proximity to objects, speed; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors); see also Abstract).

Regarding claim 6, Xiao-Alvarez further teach: The method of claim 1, wherein the selection of the robot template comprises a selection of one of the plurality of robot templates or the selection of a customized robot template comprising a selection of a robot base type, one or more robot attachments, and one or more robot sensors (Xiao, [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; [0024], the user can select a baseline vehicle model; [0047], the experiment server provides virtual sensor data output such as brake response, proximity to objects, speed; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors); [0023], the client simulation environment has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs).

Regarding claim 7, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters comprises one or more of: a weight of the robot, a center of mass of the robot, dimensions of the robot, and materials the robot is made of (Xiao, [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; Alvarez, [0023], data collected may include vehicle characteristics such as the make and model, type of tires, front or rear wheel drive, and the weight of the vehicle; [0041], data collection can include the initial vehicle mass that may be correlated for cargo mass deltas based on velocity changes and momentum changes; Fig. 6, the data is collected from a vehicle while experiencing real world driving conditions; the data is used in the simulation; the output of the simulation can be changed based on the input parameters; here, the input weight can be changed within the simulation). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 8, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters comprises appearance parameters describe how the robot or a component of the robot appears (Xiao, [0024], the user can select a baseline vehicle model (i.e. a vehicle with a 4-wheel base); [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); Alvarez, [0021], the techniques described herein discuss a vehicle, or other example vehicles such as trucks, motorcycles, buses, boats, planes, unmanned aerial vehicles, helicopters, ships, or trains; here, different kinds of vehicles or wheel base types change the appearance of the vehicle/robot). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 9, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters correspond to a component of the robot, and describes one or more of: a mass of the component, a center of mass of the component, dimensions of the component, and materials the component is made of (Xiao, [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot component type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; Alvarez, [0023], data collected may include vehicle characteristics (i.e. vehicle component characteristics) such as the make and model, type of tires, front or rear wheel drive, and the weight of the vehicle (i.e. the vehicle is the component); [0041], data collection can include the initial vehicle mass that may be correlated for cargo mass deltas based on velocity changes and momentum changes; Fig. 6, the data is collected from a vehicle while experiencing real world driving conditions; the data is used in the simulation; the output of the simulation can be changed based on the input parameters; here, the input weight can be changed within the simulation). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 10, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters comprise one or more CAD models representative of one or more components of the robot (Xiao, [0034], the model management server is used to handle the physical vehicle models (i.e. CAD models), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model (CAD model), to facilitate the selection of the preconfigured vehicle type; [0040], the vehicle physics model data contains information to model the vehicle physics; Alvarez, Figs. 5A-C, show a CAD model of the vehicle/robot driving in a simulated environment; here, the vehicle is the vehicle/robot component). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 11, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters comprises one or more of: movement characteristics of the robot, speed characteristics of the robot, acceleration characteristics of the robot, movement characteristics of one or more of the robot attachments, functional characteristics of one or more of the robot attachments, (Xiao, [0040], the vehicle physics model data contains information to model the vehicle physics, such as acceleration information and turning radius; location data is calculated by the simulation server according to vehicle/robot initial location, speed, direction, and map; Alvarez, [0029], the simulation engine may receive user input to change values in the vehicle performance fingerprint and alter the construction of the simulated vehicle; [0047], the simulation may be iteratively repeated with certain factors, such as vehicle speed, altered; [0055], the driving controls include a steering wheel, brake pedal, and acceleration pedal; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, the user can control the customized speed, acceleration, movement, and characteristics of the vehicle/robot). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 12, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters comprises one or more of: location characteristics of one or more robot sensors, orientation characteristics of the one or more robot sensors, data acquisition characteristics of the one or more robot sensors, and communicative characteristics of the one or more robot sensors (Xiao, [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors)); [0047], the experiment server provides virtual sensor data output from the simulation session; the virtual sensor data can be any type of sensor data (e.g. brake response, proximity to objects, speed, etc.) that the user desires to have fed back to the front end GUI; here, the sensors are highly customizable since the data acquisition characteristics can be changed depending on what kind of data is desired).

Regarding claim 13, Xiao-Alvarez further teach: The method of claim 1, wherein the set of customization parameters specify one or more of: how a first component of the robot interacts with a second component of the robot, how the first component connects to the second component, and how the first component affects the second component (Xiao, [0040], the vehicle physics model data contains information to model the vehicle physics, such as acceleration information and turning radius; location data is calculated by the simulation server according to vehicle/robot initial location, speed, direction, and map; here, the customization parameters determine how the vehicle acceleration, speed, turning radius, direction, and location (i.e. first components) affect the vehicle as a whole (i.e. second component); Alvarez, [0029], the simulation engine may receive user input to change values in the vehicle performance fingerprint and alter the construction of the simulated vehicle; [0047], the simulation may be iteratively repeated with certain factors, such as vehicle speed, altered; [0055], the driving controls include a steering wheel, brake pedal, and acceleration pedal; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, the speed/acceleration components affect the entire vehicle). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 14, Xiao-Alvarez further teach:  The method of claim 1, wherein one or more characteristics of the virtualization environment are selected by the user (Xiao, [0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot); [0031], users select which test environment with structure models they want to test their virtual vehicle on).

Regarding claim 15, Xiao-Alvarez further teach: The method of claim 1, wherein simulating the robot within the virtual environment comprises generating a three-dimensional representation of the robot within a three-dimensional representation of the virtual environment, and further comprises enabling the user to control the robot within the virtual environment by providing an input interface to a client running on a client device of the user configured to receive inputs from the user, the virtualization system configured to simulate behavior of the robot within the virtual environment based on the received inputs (Xiao, [0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model and select structure model; [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs; [0039], the 3D map data is rendered by the simulation server based on user selection; Fig. 6, the vehicle (i.e. robot) is simulated in the 3D environment; Alvarez, [0029], the simulation engine may receive user input to change values in the vehicle performance fingerprint and alter the construction of the simulated vehicle; [0047], the simulation may be iteratively repeated with certain factors, such as vehicle speed, altered; [0055], the driving controls include a steering wheel, brake pedal, and acceleration pedal; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, the user can control the customized speed, acceleration, movement, and characteristics of the vehicle/robot; Figs. 3A-3B, show a 3D rendering of the simulation environment; Figs. 5A-5C, show a top view of a 3D rendering of a vehicle/robot in a 3D environment). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 16, Xiao-Alvarez further teach: The method of claim 1, wherein the set of updated customization parameters comprises a change to one or more characteristics of the robot (Alvarez, [0029], the simulation engine may receive user input to change values in the vehicle performance fingerprint and alter the construction of the simulated vehicle; [0047], the simulation may be iteratively repeated with certain factors, such as vehicle speed, altered; [0055], the driving controls include a steering wheel, brake pedal, and acceleration pedal; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, the speed/acceleration characteristics of the vehicle/robot are updated). The motivation for modification would have been to create a robot/vehicle simulation with various customization parameters in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Regarding claim 18, Xiao-Alvarez further teach: The method of claim 1, wherein the simulated robot is modified in real-time without restarting the robot simulation (Xiao, [0032], the state will be affected by user action in real time and changes to the state will be shown to all users; Alvarez, [0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can update customization parameters during simulation operation without restarting the simulation). 

Regarding claim 19, Xiao teaches a system for modeling robot structure and behavior comprising at least one processor configured to execute instructions stored on a non-transitory computer-readable storage medium that, when executed, cause the system to perform steps comprising ([0010], receive model data to simulate a vehicle (i.e. robot) within a simulated 3D environment to observe its behavior; [0022], the system involves four major parts: client simulation environment, simulation server, login server, and database; [0049], the system is implemented in a computing environment that includes processors to execute instructions stored on non-transitory computer-readable storage medium):
generating a plurality of robot templates, each robot template comprising a robot base type, a set of robot attachments, and a set of robot sensors ([0022], the invention includes client simulation environment and a simulation server (i.e. a virtualization system); [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; [0024], the user can select a baseline vehicle model; here, the baseline vehicle model would include user interfaces, such as steering wheel, acceleration and braking pedals (since all cars have these) and thus are vehicle features, or robot attachments; [0047], the experiment server provides virtual sensor data output such as brake response, proximity to objects, speed; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors));
receiving a selection of a robot template from a user of the virtualization system (Fig. 6, receive model data from user to simulate a vehicle; simulate the vehicle in the 3D environment (i.e. by the virtualization system); [0023], users can build the vehicle model (i.e. robot template) and select the structure model for simulation; [0024], the user can select a baseline vehicle model (i.e. robot template));
receiving a set of customization parameters from the user ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model, to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs);
simulating a robot within a virtual environment based on the selected robot template, the robot customized based on the set of customization parameters ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs; [0039], the 3D map data is rendered by the simulation server based on user selection; Fig. 6, the vehicle (i.e. robot) is simulated in the 3D environment);
([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs); and
modifying the simulation in real-time ([0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
However, Xiao does not explicitly teach receiving a set of updated customization parameters during the robot simulation; and modifying the simulated robot during the robot simulation based on the set of updated customization parameters. However, Xiao does teach direct user input to the simulation in real-time ([0027], if the user moves the vehicle himself/herself, the system will calculate the location of the vehicle at the next time step according to user’s input; [0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
Alvarez teaches receiving a set of updated customization parameters during the robot simulation ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can update customization parameters during simulation operation); and
modifying the simulated robot during the robot simulation based on the set of updated customization parameters ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can modify the simulated vehicle (i.e. robot) during simulation operation based on the updated user input such as changing vehicle speed and direction of travel). 
Xiao and Alvarez are analogous art to the claimed invention since they are from the similar field of robot and vehicle simulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xiao with the updated customization parameters during simulation of Alvarez to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization parameters.
The motivation for modification would have been to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization parameters in order to adjust the simulation without having to stop and restart it, thus enabling a better virtual testing environment that has enhanced user customization and a better overall user experience.

Regarding claim 20, Xiao teaches a non-transitory computer-readable storage medium storing executable instructions that, when executed by a processor, cause steps to be performed comprising, comprising ([0010], receive model data to simulate a vehicle (i.e. robot) within a simulated 3D environment to observe its behavior; [0022], the system involves four major parts: client simulation environment, simulation server, login server, and database; [0049], the system is implemented in a computing environment that includes processors to execute instructions stored on non-transitory computer-readable storage medium):
generating, by a virtualization system, a plurality of robot templates, each robot template comprising a robot base type, a set of robot attachments, and a set of robot sensors ([0022], the invention includes client simulation environment and a simulation server (i.e. a virtualization system); [0034], the model management server is used to handle the physical vehicle models (i.e. plurality of robot templates), structural models, and maps stored in the database; [0041], an interface is provided to configure the vehicle model, to facilitate the selection of the preconfigured vehicle type (i.e. robot base type); [0040], the vehicle physics model data contains information to model the vehicle physics such as acceleration information, turning radius, vehicle features (i.e. robot attachments) and others; [0024], the user can select a baseline vehicle model; here, the baseline vehicle model would include user interfaces, such as steering wheel, acceleration and braking pedals (since all cars have these) and thus are vehicle features, or robot attachments; [0047], the experiment server provides virtual sensor data output such as brake response, proximity to objects, speed; [0041], the interface can output camera images, radar or lidar data, vehicle dynamics data (i.e. set of robot sensors));
receiving, by the virtualization system, a selection of a robot template from a user of the virtualization system (Fig. 6, receive model data from user to simulate a vehicle; simulate the vehicle in the 3D environment (i.e. by the virtualization system); [0023], users can build the vehicle model (i.e. robot template) and select the structure model for simulation; [0024], the user can select a baseline vehicle model (i.e. robot template));
receiving, by the virtualization system, a set of customization parameters from the user ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model, to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs);
simulating, by the virtualization system, a robot within a virtual environment based on the selected robot template, the robot customized based on the set of customization parameters ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs; [0039], the 3D map data is rendered by the simulation server based on user selection; Fig. 6, the vehicle (i.e. robot) is simulated in the 3D environment);
receiving, by the virtualization system, a set of updated customization parameters from the user ([0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs); and
modifying, by the virtualization system, the simulation in real-time ([0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
However, Xiao does not explicitly teach receiving a set of updated customization parameters during the robot simulation; and modifying the simulated robot during the robot simulation based on the set of updated customization parameters. However, Xiao does teach direct user input to the simulation in real-time ([0027], if the user moves the vehicle himself/herself, the system will calculate the location of the vehicle at the next time step according to user’s input; [0032], the state will be affected by user action in real time and changes to the state will be shown to all users).
Alvarez teaches receiving a set of updated customization parameters during the robot simulation ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can update customization parameters during simulation operation); and
modifying the simulated robot during the robot simulation based on the set of updated customization parameters ([0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can modify the simulated vehicle (i.e. robot) during simulation operation based on the updated user input such as changing vehicle speed and direction of travel). 
Xiao and Alvarez are analogous art to the claimed invention since they are from the similar field of robot and vehicle simulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xiao with the updated customization parameters during simulation of Alvarez to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization parameters.
The motivation for modification would have been to create a robot/vehicle simulation that receives a set of updated customization parameters during the robot simulation, and modifies the simulated robot during the robot simulation in real-time based on the set of updated customization parameters in order to adjust the simulation without having to stop and restart it, thus enabling a better virtual testing environment that has enhanced user customization and a better overall user experience.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2020/0167436 A1, referred to as Xiao), and Alvarez et al. (US 2019/0050520 A1, referred to as Alvarez), and further in view of Stefan et al. (US 2019/0043278 A1, hereinafter referred to as Stefan).

Regarding claim 4, Xiao-Alvarez further teach: The method of claim 3.
However, Xiao-Alvarez do not explicitly teach wherein the one or more effectors include one or more grippers, one or more claws, one or more drills, one or more hands, one or more lights, and one or more speakers.
Stefan teaches wherein the one or more effectors include one or more grippers, one or more claws, one or more drills, one or more hands, one or more lights, and one or more speakers ([0027], the test drive scenario data comprises values of at least one driving parameter including a condition of the vehicle headlights; [0064], the test vehicle transmits other data for example, whether headlights are switched on, or doors are closed).
Xiao, Alvarez, and Stefan are analogous art to the claimed invention since they are from the similar field of robot and vehicle simulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xiao-Alvarez with the effectors of Stefan to create a robot simulation environment where one or more effectors include one or more grippers, one or more claws, one or more drills, one or more hands, one or more lights, and one or more speakers.
The motivation for modification would have been to a robot simulation environment where one or more effectors include one or more grippers, one or more claws, one or more drills, one or more hands, one or more lights, and one or more speakers in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 2020/0167436 A1, referred to as Xiao), and Alvarez et al. (US 2019/0050520 A1, referred to as Alvarez), and further in view of Heit et al. (US 2019/0155291 A1, hereinafter referred to as Heit).
Regarding claim 17, Xiao-Alvarez further teach: The method of claim 16, 
and the set of updated customization parameters  (Xiao, [0023], the client simulation environment (i.e. virtualization system) has an interface for users to build the vehicle model (i.e. robot) and select structure model (i.e. set of customization parameters from the user); [0041], map and related structure model is selected by the user and an interface is provided to configure the vehicle model (i.e. robot), to facilitate selection of the preconfigured vehicle type and input customized sensor data or upload a complete new vehicle mode based on own needs), and 
modifying the simulated robot in real-time during the robot simulation (Xiao, [0032], the state will be affected by user action in real time and changes to the state will be shown to all users; Alvarez, [0012], the simulation can look at user metrics in manual and autonomous driving scenarios; [0031], the user of the simulator may control the simulated vehicle, such as with a steering wheel and pedals, where the inputs are received and used to control the simulated vehicle; here, user inputs can modify the simulated vehicle (i.e. robot) during simulation operation based on the updated user input such as changing vehicle speed and direction of travel). 
However, Xiao-Alvarez do not explicitly teach wherein the set of updated customization parameters comprises a value range from a first value to a second value of a characteristic of the robot, and wherein modifying the simulated robot in real-time during the robot simulation comprises changing a value of the characteristic incrementally from the first value to the second value.
Heit teaches wherein the set of updated customization parameters comprises a value range from a first value to a second value of a characteristic of the robot ([0024], scenario parameters may describe the scenario that the autonomous vehicle system detects the stopped vehicle at a distance of approximately 100 meters, and then attempts to maneuver around the stopped vehicle; the next increment would be when the system detects the stopped vehicle at 50 meters, and the next scenario would be 40 meters, then 20 meters, and 10 meters; here, the value range is from 100 to 10 meters, and the system changes the value incrementally during scenarios in real time), and 
wherein modifying the simulated robot in real-time during the robot simulation comprises changing a value of the characteristic incrementally from the first value to the second value ([0006], scenario parameters can vary incrementally between consecutive scenarios; [0024], the processor may change scenario parameters after each scenario is simulated so that the subsequent scenario differs from it incrementally; here, the parameters are changed incrementally while the simulation is ongoing in real-time; [0024], scenario parameters may describe the scenario that the autonomous vehicle system detects the stopped vehicle at a distance of approximately 100 meters, and then attempts to maneuver around the stopped vehicle; the next increment would be when the system detects the stopped vehicle at 50 meters, and the next scenario would be 40 meters, then 20 meters, and 10 meters; here, the value range is from 100 to 10 meters, and the system changes the value incrementally during scenarios in real time).
Xiao, Alvarez, and Heit are analogous art to the claimed invention since they are from the similar field of robot and vehicle simulations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Xiao-Alvarez with the range and increments of Heit to create a robot simulation environment where modifying the simulated robot in real-time during the robot simulation comprises changing a value of the characteristic incrementally from the first value to the second value.
The motivation for modification would have been to create a robot simulation environment where modifying the simulated robot in real-time during the robot simulation comprises changing a value of the characteristic incrementally from the first value to the second value in order to use the same virtual simulation to test many kinds and variation of vehicles and robots, creating a more effective simulation environment that enhances the overall user experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aichele et al. (US 9,811,074 B1): Aichele teaches a physically plausible virtual runtime environment to simulate a real-life environment for a simulated robot and a test planning and testing component to define a robotic task and generate virtual test cases for the robotic task.
Anderson et al. (US 2020/0030988 A1): Anderson teaches an automated robot design pipeline that facilitates the overall process of designing robots that perform various desired behaviors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664